Citation Nr: 1425365	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to July 1990 and from December 1995 to September 1996.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim.  

The report of a VA audiological examination conducted in June 2010 provides pure tone thresholds that constitute bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

During a March 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified as to in-service noise exposure while serving as an armor officer.  He said that he first noticed hearing loss during his first assignment in Europe.  He also noticed hearing loss shortly after separation and it continued to get worse.  He denied post-service noise exposure, explaining he was a contractor for the Department of the Army and then a civil servant. 

The Board finds that the Veteran's testimony as to in-service noise exposure is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  

Further, the Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current bilateral hearing loss began during active duty, and has existed since that time.

The Veteran's service treatment records reflect that he was not tested at frequencies above 4000hz at entrance in 1979.  Mild high frequency hearing loss was noted at 6000Hz bilaterally was noted in 1988.  Moderate hearing loss at 6000Hz was noted at separation.  

The Board is aware that the June 2010 VA examination report provides that, while the Veteran's hearing loss at 6000Hz occurred as a result of military service, his hearing for the speech frequencies was essentially normal on his separation physical and therefore it was likely that his present mild-moderate hearing loss was secondary to conditions other than military service.  

The Board finds that this VA opinion does not constitute competent medical evidence against the Veteran's claim.  It concedes that the Veteran does have some current hearing loss as a result of active duty.  In addition, the opinion is contrary to Hensley, supra, and Ledford, supra, because it relies on the fact that the Veteran had essentially normal hearing in the speech frequencies at separation.  Further, during the hearing the Veteran specifically denied the post-service noise exposure that the June 2010 VA examiner stated was responsible for his hearing loss.  

In light of the foregoing, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


